Exhibit 10.1

 

 

 

MASTER SERVICING RIGHTS PURCHASE AGREEMENT

dated as of February 10, 2012

between

OCWEN LOAN SERVICING, LLC, as Seller,

and

HLSS HOLDINGS, LLC, as Purchaser

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

 

DEFINITIONS AND RULES OF CONSTRUCTION

     1   

1.1

  Definitions      1   

ARTICLE 2

 

SALES AND CLOSINGS

     9   

2.1

  Sale Supplements      9   

2.2

  Closing Date      9   

2.3

  Closing Statement      10   

2.4

  Closing      10   

2.5

  Post Closing Reconciliation of Purchase Price      11   

ARTICLE 3

 

GENERAL REPRESENTATIONS AND WARRANTIES OF SELLER

     12   

3.1

  Due Organization      12   

3.2

  Due Authorization; Binding Effect      12   

3.3

  No Conflicts      13   

3.4

  Consents      13   

3.5

  Litigation      13   

3.6

  Licenses      13   

3.7

  Bulk Sales      13   

3.8

  Broker’s Fees      13   

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

     14   

4.1

  Due Organization      14   

4.2

  Due Authorization; Binding Effect      14   

4.3

  No Conflicts      14   

4.4

  Consents      14   

4.5

  Litigation      15   

4.6

  Licenses      15   

4.7

  Broker’s Fees      15   

ARTICLE 5

 

OBLIGATIONS OF PARTIES PRIOR TO AND AFTER A CLOSING DATE

     15   

5.1

  Conduct of Business      15   

5.2

  Regulatory Approvals      15   

5.3

  Third Party Consents      16   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.4

  Fees and Expenses      16   

5.5

  Public Announcements      16   

5.6

  Records relating to Servicer Advances      16   

5.7

  Efforts to Consummate; Further Assurances      17   

5.8

  Servicing Rights Transition      17   

5.9

  MERS      17   

5.10

  Custodial Account and Escrow Account Reconciliation      17   

5.11

  Interest on Related Escrow Accounts      18   

5.12

  Payment of Certain Servicer Advances      18   

5.13

  IRS Reporting      18   

5.14

  Servicer Compliance Reports and Certifications      18   

5.15

  Solicitation of Customers      19   

ARTICLE 6

 

CONDITIONS TO CLOSING

     19   

6.1

  Conditions to Obligations of the Parties      19   

6.2

  Conditions to Obligations of Seller      20   

6.3

  Conditions to Obligations of Purchaser      20   

ARTICLE 7

 

TERMINATION

     20   

7.1

  Termination      20   

7.2

  Effect of Termination      21   

ARTICLE 8

 

MISCELLANEOUS PROVISIONS

     22   

8.1

  Notices      22   

8.2

  Interpretation      22   

8.3

  Exhibits and Schedules      23   

8.4

  Entire Agreement      23   

8.5

  Amendment; Waiver      23   

8.6

  Governing Law      23   

8.7

  Submission to Jurisdiction      23   

8.8

  Waiver of Jury Trial      24   

8.9

  No Strict Construction      24   

8.10

  Severability      24   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

8.11

  Assignment; No Third-Party Beneficiaries      24   

8.12

  Survival      25   

8.13

  Specific Performance      25   

8.14

  Intention of the Parties      25   

8.15

  Reproduction of Documents      25   

8.16

  Counterparts      25   

 

-iii-



--------------------------------------------------------------------------------

MASTER SERVICING RIGHTS PURCHASE AGREEMENT

THIS MASTER SERVICING RIGHTS PURCHASE AGREEMENT, dated as of February 10, 2012
(this “Agreement”) is by and between Ocwen Loan Servicing, LLC, a Delaware
limited liability company (“Seller”) and HLSS Holdings, LLC, a Delaware limited
liability company (“Purchaser”).

RECITALS:

WHEREAS, Seller wishes to sell, assign and transfer certain Servicing Rights (as
defined herein) and other related assets to Purchaser from time to time, and
Purchaser wishes to purchase such Servicing Rights and other related assets and
assume certain specified liabilities relating to such Servicing Rights, all upon
the terms and conditions set forth herein and in the related Sale Supplement (as
defined herein).

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, Seller and Purchaser agree as follows:

ARTICLE 1

DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Definitions. For purposes of this Agreement, the following capitalized terms
shall have the respective meanings set forth or referenced below:

“Accountant” shall have the meaning set forth in Section 2.5.

“Action” shall mean any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

“Affiliate” shall mean, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling, “controlled by” and “under common control
with”), as applied to any Person, means ownership of 25% or more of the
outstanding voting securities of such Person.

“Agreement” shall mean this Master Servicing Rights Purchase Agreement,
including the exhibits hereto, and, with respect to any Sale, the related Sale
Supplement, as each of the foregoing may be amended, modified or supplemented
from time to time in accordance with its terms.

“Ancillary Income” shall mean, with respect to any Servicing Agreement, any and
all income, revenue, fees, expenses, charges or other monies that Seller is
entitled to receive, collect or retain as servicer pursuant to such Servicing
Agreement (other than Servicing Fees, Prepayment Interest Excess and earnings
received on amounts on deposit in any Custodial Account or Escrow Account), fees
payable to the servicer under HAMP or other governmental



--------------------------------------------------------------------------------

programs, late fees, fees and charges for dishonored checks (insufficient funds
fees), pay-off fees, assumption fees, commissions and administrative fees on
insurance and similar fees and charges collected from or assessed against
Mortgagors to the extent payable to Seller under the terms of the related
Mortgage Loan Documents and such Servicing Agreement.

“Applicable Law” shall mean: (i) all applicable laws, statutes, regulations or
ordinances in force and as amended from time to time; (ii) the common law as
applicable from time to time; (iii) all applicable binding court orders,
judgments or decrees; and (iv) all applicable directives, policies, rules or
orders; each of (i) through (iv) of any Governmental Authority.

“Applicable Requirements” shall mean and include, as of the time of reference,
with respect to any Mortgage Loans, all of the following: (a) all contractual
obligations of Seller in the Mortgage Loan Documents, in the applicable
Servicing Agreements and the applicable Underlying Documents to which Seller is
a party or by which Seller is bound or for which it is responsible and (b) all
Applicable Laws binding upon Seller in each jurisdiction which is applicable to
the context or situation to which the Applicable Requirements apply.

“Assignment and Assumption Agreement” shall mean, with respect to a Sale
Supplement, any assignment and assumption agreement entered into by Seller and
Purchaser in connection with the related Transferred Assets.

“Business Day” shall mean any day other than (i) a Saturday or Sunday, or (ii) a
day on which banking or savings and loan institutions in the State of Florida,
the State of Illinois, the State of Georgia or the State of New York are closed.

“Closing” shall have the meaning set forth in Section 2.2.

“Closing Date” shall mean, with respect to a Sale, the date specified in the
related Sale Supplement as the related “Closing Date”.

“Closing Statement” shall, with respect to a Sale, have the meaning specified in
the related Sale Supplement.

“Closing Statement Delivery Date” shall, with respect to a Sale, have the
meaning specified in the related Sale Supplement.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Custodial Account” shall mean (a) each collection, custodial or similar account
maintained or previously maintained by Seller pursuant to the Servicing
Agreements for the benefits of the applicable trustee and/or the applicable
certificateholders and (b) any amounts deposited or maintained therein.

“Custodial Agreement” shall mean the agreement or agreements, including the
Servicing Agreements, if applicable, governing the retention of the Custodial
Files in accordance with Applicable Requirements.

 

2



--------------------------------------------------------------------------------

“Custodial File” shall mean, with respect to a Mortgage Loan, all of the
documents that must be maintained on file with a Custodian under Applicable
Requirements.

“Custodian” shall mean an entity acting as a mortgage loan document custodian
under any Custodial Agreement or any successor in interest to the Custodian.

“Cut-off Date”: shall mean, with respect to a Sale Supplement, the “Cut-off
Date” as defined in such Sale Supplement.

“Database” shall mean all information relating to the Mortgage Loans provided by
Seller to Purchaser and contained in Seller’s electronic servicing software
system and used by Seller in servicing the Mortgage Loans.

“Enforceability Exceptions” shall mean limitations on enforcement and other
remedies imposed by or arising under or in connection with applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Applicable Laws affecting creditors’ rights generally from time to
time in effect or general principles of equity (including concepts of
materiality, reasonableness, good faith and fair dealing with respect to those
jurisdictions that recognize such concepts).

“Escrow Accounts” shall mean, with respect to any Servicing Agreement, the
accounts and all funds held or previously held therein by Seller in escrow for
the benefit of the related Mortgagors with respect to the Mortgage Loans
serviced pursuant to such Servicing Agreement (other than the Custodial
Accounts), including, without limitation, all buy-down funds, tax and insurance
funds and other escrow and impound amounts (including interest accrued thereon
held for the benefit of the Mortgagors).

“Estimated Purchase Price” shall mean, with respect to a Sale and the
Transferred Assets relating thereto, the estimated Purchase Price payable at the
related Closing calculated in accordance with the related Sale Supplement.

“Excluded Liabilities” shall, in connection with a Sale, have the meaning set
forth in the related Sale Supplement.

“Foreclosure” shall mean the process culminating in the acquisition of title to
a Mortgaged Property in a foreclosure sale or by a deed in lieu of foreclosure
or pursuant to any other comparable procedure allowed under Applicable
Requirements.

“GAAP” shall mean generally accepted accounting principles in the United States
which, unless otherwise indicated or required by accounting practice, are
applied on a consistent basis.

“Governmental Authority” shall mean any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government having authority in the United States,
whether federal, state or local.

 

3



--------------------------------------------------------------------------------

“HAMP” shall mean the Home Affordable Modification Program implemented by the
U.S. Department of the Treasury pursuant to Sections 101 and 109 of the
Emergency Economic Stabilization Act of 2008, as amended from time to time.

“Insurer” shall mean (i) a Person who insures or guarantees all or any portion
of the risk of loss on any Mortgage Loan, including without limitation any
provider of private mortgage insurance, with respect to any Mortgage Loan or
(ii) a Person who insures or guarantees all or any portion of the risk of loss
on the securities issued pursuant to a Servicing Agreement or on net interest
margin securities representing interests in such securities.

“Liens” shall mean, with respect to an asset, any lien, pledge, security
interest, mortgage, deed of trust, encumbrance, easement, servitude,
encroachment, charge or similar right of any Person other than the owner of the
asset of any kind or nature whatsoever against the asset.

“Loan File” shall mean all documents, instruments, agreements and records
relating to the Mortgage Loans in Seller’s possession or control reasonably
necessary to service the Mortgage Loans in accordance with Applicable
Requirements, and electronic images of the related Custodial File.

“Master Servicer” shall mean with respect to each Servicing Agreement, the
entity identified as the “Master Servicer” therein, or any successor thereto.

“Material Adverse Effect” shall mean any effect, event, circumstance,
development or change, individually or in the aggregate, which has or is
reasonably likely to have, a material adverse effect on (i) the Transferred
Assets or the interests of Purchaser with respect thereto, (ii) the ability of
Seller to consummate the transactions contemplated by this Agreement, any Sale
Supplement or the Subservicing Agreement or to perform its obligations hereunder
or under any Sale Supplement or the Subservicing Agreement, (iii) the validity
or enforceability of this Agreement, any Sale Supplement or the Subservicing
Agreement or (iv) Purchaser’s (or its Affiliates’) costs, regulatory capital,
taxes or accounting treatment with respect to the Transferred Assets.

“MERS” shall mean Mortgage Electronic Registration System, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

“MERS Loan” shall mean any Mortgage Loan registered on the MERS System.

“MERS System” shall mean the mortgage electronic registry system administered by
MERS.

“Mortgage” shall mean with respect to a Mortgage Loan, a mortgage, deed of trust
or other security instrument creating a lien upon real property and any other
property described therein which secures a Mortgage Note, together with any
assignment, reinstatement, extension, endorsement or modification thereof.

“Mortgage Escrow Payments” shall mean the portion, if any, of the Mortgage Loan
Payment in connection with a Mortgage Loan that, pursuant to the related
Mortgage Loan Documents, must be made by a Mortgagor for deposit in a related
Escrow Account for the payment of real estate taxes and assessments, insurance
premiums, ground rents and similar items.

 

4



--------------------------------------------------------------------------------

“Mortgage Loan” shall mean, with respect to any Servicing Agreement, any
residential mortgage loan or home equity line of credit which is serviced by
Seller pursuant to such Servicing Agreement and is identified on a Mortgage Loan
Schedule for the Sale Supplement related to such Servicing Agreement.

“Mortgage Loan Documents” shall mean with respect to each Mortgage Loan, the
documents in the related Custodial File and Loan File.

“Mortgage Loan Payment” shall mean, with respect to a Mortgage Loan, the amount
of each scheduled installment on such Mortgage Loan, whether for principal,
interest, escrow or other purpose, required or permitted to be paid by the
Mortgagor in accordance with the terms of the Mortgage Loan Documents.

“Mortgage Loan Schedule” shall mean the schedule of Mortgage Loans and REO
Properties subject to the applicable Servicing Agreements as of the related
Cut-off Date, which schedule shall be delivered in electronic format by Seller
to Purchaser and shall include the data fields agreed upon by Seller and
Purchaser to the extent applicable with respect to each Mortgage Loan or REO
Property.

“Mortgage Note” shall mean, with respect to a Mortgage Loan, a promissory note
or notes, or other evidence of indebtedness, with respect to such Mortgage Loan
secured by a Mortgage or Mortgages, together with any assignment, reinstatement,
extension, endorsement or modification thereof.

“Mortgage Pool” shall mean with respect to a Servicing Agreement, all Mortgage
Loans subject to such Servicing Agreement.

“Mortgaged Property” shall mean the improved residential real property that
secures a Mortgage Note and that is subject to a Mortgage.

“Mortgagor” shall mean the obligor(s) on a Mortgage Note.

“Non-Qualified Servicer Advance” shall mean an advance made by Seller under a
Servicing Agreement to a third party that is not payable (without regard to the
credit quality of the source of payment) either from (x) the applicable Trust or
proceeds of the Mortgage Loans collected pursuant to the applicable Servicing
Agreement, or (y) from the applicable Mortgagor on a Mortgage Loan pursuant to
the terms of the Mortgage Loan Documents and Applicable Law in effect as of the
date on which the related Servicer Advance is transferred to Purchaser pursuant
to the related Sale Supplement (other than through the pursuit of deficiency
judgments) because, in either case, (a) such advance does not qualify as a
Servicer Advance or (b) reasonable documentation as to the type and amount of
such advance is not available.

“Officer” shall mean the Chief Executive Officer, Chief Operating Officer,
President or a Vice President or Member of the applicable party.

 

5



--------------------------------------------------------------------------------

“Outstanding Servicing Fees” shall mean the amount of accrued and unpaid
Servicing Fees and any Ancillary Income due and payable under the Servicing
Agreements as of the related Closing Date.

“Person” shall mean any individual, association, corporation, limited liability
company, partnership, limited liability partnership, trust or any other entity
or organization, including any Governmental Authority.

“Post-Closing Statement” shall have the meaning set forth in Section 2.5.

“Prepayment Interest Excess” means with respect to each Mortgage Loan that was
the subject of a principal prepayment, the amount of interest, if any, that is
payable with respect to such principal prepayment to the extent such amount is
payable to the Purchaser as additional servicing compensation pursuant to the
related Servicing Agreement.

“PSA” shall mean: (i) each Servicing Agreement that is a pooling and servicing
agreement or (ii) with respect to each Servicing Agreement that is not a pooling
and servicing agreement, the related servicing agreement or trust agreement
relating to each Securitization Transaction pursuant to which the Mortgage Loans
subject to such Servicing Agreement were securitized and mortgage-backed
securities were issued.

“Purchase Price” shall mean, with respect to any Sale, the purchase price for
the related Transferred Assets calculated in accordance with the related Sale
Supplement.

“Purchaser” shall mean HLSS Holdings, LLC, a Delaware limited liability company,
and its successors-in-interest.

“Rating Agency” shall mean with respect to each PSA, the nationally recognized
statistical rating organizations that rated the securities issued pursuant to
such PSA on the date of issuance.

“Reconciliation Excess Amount” shall have the meaning set forth in Section 5.10.

“Reconciliation Shortfall Amount” shall have the meaning set forth in
Section 5.10.

“Recourse” shall mean, with respect to any Mortgage Loan, any obligation or
liability (actual or contingent) of Seller (a) to reimburse the applicable Trust
for losses incurred in connection with the Foreclosure or other disposition of,
or other realization or attempt to realize upon the collateral securing, such
Mortgage Loan (including, without limitation, losses relating to loss mitigation
or obtaining deeds in lieu of Foreclosure), which losses are not reimbursable
from the applicable Mortgagor or pursuant to the Mortgage Loan Documents (other
than through the pursuit of a deficiency judgment), the Servicing Agreements or
the Underlying Documents; (b) to repurchase such Mortgage Loan in the event that
the Mortgagor of such Mortgage Loan is in bankruptcy, in Foreclosure or in
litigation; or (c) to repurchase such Mortgage Loan in the event of a
delinquency or other payment default thereunder by the Mortgagor.

 

6



--------------------------------------------------------------------------------

“Regulatory Approvals” shall mean all approvals from any Governmental Authority
that are required to be obtained by Seller or Purchaser, as applicable, in order
to consummate the transactions contemplated by this Agreement, including the
expiration of all waiting periods thereunder (including any extensions thereof).

“Related Agreement” shall mean, with respect to any Sale, the related Sale
Supplement, any related Assignment and Assumption Agreement and any other
agreements, documents and instruments entered into in connection with such Sale.

“REO Property” shall mean any Mortgaged Property with respect to which the
Trustee has taken ownership as a result of Foreclosure or acceptance of a deed
in lieu of Foreclosure pursuant to the related Servicing Agreement.

“Sale” shall mean a sale of Transferred Assets pursuant to a Sale Supplement
entered into pursuant to this Agreement.

“Sale Supplement” shall have the meaning set forth in Section 2.1.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securitization Transaction” shall mean with respect to each Servicing
Agreement, the securitization transactions identified on Schedule I to the
related Sale Supplement pursuant to which the Mortgage Loans subject to such
Servicing Agreement were securitized pursuant to the related PSA.

“Self-Regulatory Organization” shall mean the London Stock Exchange, the FTSE
Group, the Financial Industry Regulatory Authority, the American Stock Exchange,
the National Futures Association, the Chicago Board of Trade, the New York Stock
Exchange, any national securities exchange (as defined in the Securities
Exchange Act of 1934, as amended), any other securities exchange, futures
exchange, contract market, any other exchange or corporation or similar
self-regulatory body or organization.

“Seller” shall mean Ocwen Loan Servicing, LLC, a Delaware limited liability
company, and its successors-in-interest.

“Seller’s Objection” shall have the meaning set forth in Section 2.5.

“Servicer Advance” shall mean any (i) “Servicing Advance”, “Corporate Advance”
and/or “Escrow Advance”, each as defined in the applicable Servicing Agreement,
or, to the extent not so defined therein, customary and reasonable out-of-pocket
expenses incurred by Seller in connection with a default, delinquency, property
management or protection, Foreclosure or other event relating to a Mortgage Loan
or advances of delinquent taxes, assessments and insurance premiums payable by a
Mortgagor or otherwise made with respect to a Mortgage Loan and, in each case,
made in accordance with Applicable Requirements and for which Seller owns a
right of reimbursement under the applicable Servicing Agreement as of the date
such right is transferred to Purchaser pursuant to this Agreement as
supplemented by the related Sale Supplement and (ii) all “Advances”, “P&I
Advances”, “Monthly Advances” (each as defined in the applicable Servicing
Agreement) or other advances in respect of principal or interest for which
Seller owns a right of reimbursement under the applicable Servicing Agreement as
of the date such right is transferred to Purchaser pursuant to this Agreement as
supplemented by the related Sale Supplement.

 

7



--------------------------------------------------------------------------------

“Servicing Agreement” shall mean each of the Servicing Agreements described on
Schedule I attached to the related Sale Supplement and each related Underlying
Document governing the rights, duties and obligations of Seller as servicer
under such Servicing Agreements.

“Servicing Fees” shall mean all compensation payable to Seller under the
Servicing Agreements, including each “Servicing Fee” payable based on a
percentage of the outstanding principal balance of the Mortgage Loans, but
excluding all Ancillary Income, Prepayment Interest Excess and earnings received
on amounts on deposit in any Custodial Account or Escrow Account.

“Servicing Rights” shall mean all right, title and interest of Seller and all
rights and obligations of Seller under the Servicing Agreements and Underlying
Documents including, without limitation, the right (i) to receive all Servicing
Fees, Ancillary Income, Prepayment Interest Excess or other compensation
(including any Outstanding Servicing Fees) payable to Seller pursuant to the
related Servicing Agreements, (ii) to any and all accounts established for the
servicing of the Mortgage Loans or pursuant to the applicable Servicing
Agreements, including, to the extent provided therein, any right or power to
direct the disposition, disbursement, distribution or investment of amounts
deposited therein, (iii) in and to the related Escrow Accounts and Custodial
Accounts, (iv) to the related Loan Files, in each case, subject to the terms,
restrictions and conditions applicable thereto pursuant to the applicable
Servicing Agreement and Underlying Documents, (v) to be reimbursed for any
Servicer Advances under the Servicing Agreements, (vi) to exercise any optional
termination or clean-up call provisions, if any, as set forth in the related
Servicing Agreements or PSAs, and (vii) to indemnification or other remedy, if
any, from any subservicer of the Mortgage Loans or under the terms of the
related Servicing Agreements, PSAs or Underlying Agreements relating to the
period as of or after the date Purchaser acquires such Servicing Rights. The
term Servicing Rights shall not include any obligations in connection with any
representations and warranties with respect to the Mortgage Loans or other
Transferred Assets made by Seller or any of its Affiliates or any obligation to
remedy breaches of any representations or warranties with respect to Seller or
any of its Affiliates, the Mortgage Loans or other Transferred Assets or to
indemnify any party in connection therewith or the obligations of any Master
Servicer under a PSA.

“Servicing Transfer Date” shall mean, with respect to a Servicing Agreement, the
date specified in the related Sale Supplement as the “Servicing Transfer Date”
for such Servicing Agreement, or in any case, such other date or dates mutually
agreed upon by Purchaser and Seller.

“Servicing Transfer Instructions” means with respect to each Transferred Asset,
the servicing transfer instructions, if any, mutually agreed to by Purchaser and
Seller and set forth in the related Sale Supplement.

 

8



--------------------------------------------------------------------------------

“Subservicing Agreement” means that certain Master Subservicing Agreement dated
as of the date hereof between HLSS Holdings, LLC, as servicer, and Ocwen Loan
Servicing, LLC, as subservicer.

“Termination Date” shall have the meaning set forth in Section 7.1.

“Third Party Consents” shall mean any consent, authorization, approval,
statement, waiver, order, license, certificate or permit or act of or from, or
notice to any Rating Agency or any party to or referenced in any Servicing
Agreement or any amendment to any Servicing Agreement that is required under
such Servicing Agreement in order to duly transfer the servicing of the Mortgage
Loans and the Servicing Rights and other Transferred Assets related to such
Servicing Agreement to Purchaser and consummate the transactions contemplated by
this Agreement and the related Sale Supplement, in each case in form and
substance reasonably satisfactory to Seller and Purchaser.

“Transferred Assets” shall, with respect to each Sale, have the meaning set
forth in the related Sale Supplement.

“Transferred Liabilities” shall, with respect to each Sale, have the meaning set
forth in the related Sale Supplement.

“Trust” shall mean, with respect to each Securitization Transaction, the trust
or other legal entity that is the owner of the Mortgage Loans included in such
Securitization Transaction.

“Trustee” shall mean with respect to each Servicing Agreement, the entity
identified as the “trustee” or “indenture trustee” therein, or any successor
trustee or successor indenture trustee, as applicable, thereto.

“Underlying Documents” means each operative document or agreement described on
Schedule II attached to the related Sale Supplement executed in connection with
each Securitization Transaction which is binding upon Seller, as servicer, if
any.

ARTICLE 2

SALES AND CLOSINGS

2.1 Sale Supplements. Seller and Purchaser may from time to time enter into one
or more sale supplements substantially in such form and substance as the parties
may mutually agree to (each a “Sale Supplement”), pursuant to which Seller and
Purchaser will agree to the sale and purchase of certain Servicing Rights and
other related assets on the terms set forth in this Agreement, as modified or
supplemented by such Sale Supplement. The parties agree that, to the extent the
terms of any Sale Supplement are inconsistent with any term of this Agreement,
the terms of such Sale Supplement shall control with respect to the related
Sale.

2.2 Closing Date. Assuming the conditions to the closing of a Sale have
occurred, the purchase of Transferred Assets and assumption of Transferred
Liabilities pursuant to a Sale Supplement shall occur at a closing (each, a
“Closing”) to be held on the related Closing Date, at the offices of Mayer Brown
LLP, in New York, New York, at 9 a.m., local time, or at such other time, place,
and manner as the parties shall mutually agree.

 

9



--------------------------------------------------------------------------------

2.3 Closing Statement. No later than the Closing Statement Delivery Date with
respect to a Sale, Seller shall prepare and deliver to Purchaser the Closing
Statement for such Sale.

2.4 Closing.

(a) All actions taken and documents delivered at a Closing shall be deemed to
have been taken and executed simultaneously, and no action shall be deemed taken
nor any document delivered until all have been taken and delivered.

(b) At or prior to a Closing, subject to all the terms and conditions of this
Agreement and the related Sale Supplement, Seller shall deliver to Purchaser the
following with respect such Sale and the related Transferred Assets:

(1) executed counterparts of each Related Agreement to which Seller is a party;

(2) secretary’s certificates, evidence of corporate existence and good standing,
evidence of corporate approvals and other similar documents;

(3) an opinion of counsel to Seller, dated as of the related Closing Date, in
form and substance reasonably acceptable to Purchaser, with respect to certain
corporate matters of Seller and other related matters;

(4) any required Regulatory Approvals with respect to Seller;

(5) all Third Party Consents with respect to the Transferred Assets;

(6) a certificate of an Officer of Seller, dated as of the related Closing Date,
certifying as to the satisfaction of the conditions set forth in Sections 6.1
and 6.2 in form and substance reasonably acceptable to Purchaser;

(7) a certificate of an Officer of Seller, dated as of the related Closing Date,
relating to outstanding Servicer Advances in form and substance reasonably
acceptable to Purchaser;

(8) customary documentation reasonably acceptable to Purchaser evidencing the
release of any Lien on the related Servicing Rights and other Transferred
Assets, which documentation may include but not be limited to any lien releases
and UCC-3 termination statements with respect thereto;

(9) a limited power of attorney from Seller to allow Purchaser, in the name of
Seller, to effect transfers of the related Transferred Assets and to service the
Mortgage Loans pursuant to the related Servicing Agreements, as amended, which
shall be in form and substance reasonably satisfactory to Seller and Purchaser;

 

10



--------------------------------------------------------------------------------

(10) a receipt for payment of the Estimated Purchase Price paid at Closing; and

(11) such other certificates and documents as Purchaser determines to be
reasonably necessary in connection with the consummation of the transactions
contemplated by the Sale Supplement and which do not alter the parties’
respective obligations, liabilities or costs with respect thereto.

(c) Purchaser shall deliver to Seller the following documents relating to such
Sale:

(1) executed counterparts of each Related Agreement to which Purchaser is a
party;

(2) secretary’s certificates, evidence of corporate existence and good standing,
evidence of corporate approvals and other similar documents;

(3) an opinion of counsel to Purchaser, dated as of the related Closing Date,
reasonably acceptable to Seller, with respect to certain corporate matters of
Purchaser;

(4) any required Regulatory Approvals with respect to Purchaser;

(5) a certificate of an Officer of Purchaser or its sole member, Home Loan
Servicing Solutions, Ltd., dated as of the related Closing Date, certifying as
to the satisfaction of the conditions set forth in Sections 6.1 and 6.3 in form
and substance reasonably acceptable to Seller;

(6) the Estimated Purchase Price by wire transfer in immediately available funds
to those accounts identified by Seller to Purchaser; and

(7) such certificates and other documents as Seller determines to be reasonably
necessary in connection with the consummation of the transactions contemplated
by the Sale Supplement and which do not alter the parties’ respective
obligations, liabilities or costs with respect thereto.

2.5 Post Closing Reconciliation of Purchase Price. No later than sixty (60) days
following a Closing Date, Purchaser shall prepare and deliver to Seller a
statement (the “Post-Closing Statement”) reconfirming the calculation of the
Purchase Price for the related Sale as of such Closing Date. Seller shall,
within thirty (30) days after its receipt of the Post-Closing Statement, inform
Purchaser in writing (the “Seller’s Objection”), setting forth in reasonable
detail the basis of any dispute Seller may have with respect to any information
contained in the Post-Closing Statement. If no Seller’s Objection is received by
Purchaser on or before the last day of such 30-day period, then the Post-Closing
Statement shall be final and binding on the parties hereto. Purchaser shall have
30 days from its receipt of the Seller’s Objection to review and respond to the
Seller’s Objection. If Seller timely submits the Seller’s Objection to

 

11



--------------------------------------------------------------------------------

Purchaser, Seller and Purchaser first shall seek in good faith to resolve any
disagreement over the disputed items set forth in the Seller’s Objection. If any
disagreement cannot be resolved by Purchaser and Seller within 30 days after
Purchaser’s receipt of the Sellers’ Objection, then either Purchaser or Seller,
by written notice to the other, may elect to have any such disagreement tendered
to and resolved by a mutually agreeable internationally recognized independent
certified public accounting firm (the “Accountant”), which shall determine
whether the final Purchase Price set forth in the Post-Closing Statement
requires adjustment. The determination by the Accountant shall be final and
binding on the parties hereto for all purposes of this Agreement. Each of Seller
and Purchaser shall bear all fees and costs incurred by it in connection with
this determination and 50% of all fees and expenses relating to the foregoing
work of the Accountant. The Accountant shall have full access to all information
used by the Purchaser in preparing the Post Closing Statement and by Seller in
preparing the Seller’s Objection, including the work papers of their respective
accountants (to the extent permitted by such accountants), and all other
information reasonably requested by the Accountant from Seller and Purchaser.
The Accountant shall be instructed to submit its determination to the parties
hereto in writing as soon as practicable after submission of the matter to it
but no later than thirty (30) days after such submission. Once the parties
hereto agree upon or otherwise arrive at, or once the Accountant has made a
final determination on, the final Purchase Price, to the extent the final
Purchase Price is less than the Estimated Purchase Price, Seller shall refund
such difference to Purchaser within ten (10) Business Days following such
determination, and to the extent the final Purchase Price is greater than the
Estimated Purchase Price, Purchaser shall pay such difference to Seller within
ten (10) Business Days following such determination.

ARTICLE 3

GENERAL REPRESENTATIONS AND WARRANTIES OF SELLER

Seller, as a condition to the consummation of the transactions contemplated
hereby, hereby makes the following representations and warranties to Purchaser
as of the date hereof, as of the date of each Sale Supplement, as of each
Closing Date and as of each Servicing Transfer Date:

3.1 Due Organization. Seller is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has full power and authority to own its property and to carry on its
business as presently conducted and to enter into, deliver and perform this
Agreement, each Sale Supplement and all documents executed pursuant hereto and
thereto by Seller and to carry out its obligations hereunder and thereunder.

3.2 Due Authorization; Binding Effect. The execution, delivery and performance
of this Agreement, each Sale Supplement and all documents executed pursuant
hereto and thereto by Seller has been duly and validly authorized by all
necessary limited liability company or other action. This Agreement has been,
and upon their execution each Sale Supplement and all documents executed
pursuant hereto and thereto by Seller shall be, duly executed and delivered by
Seller, and (assuming due authorization, execution and delivery by Purchaser)
this Agreement constitutes, and upon their execution, each Sale Supplement and
all documents executed pursuant hereto and thereto by Seller shall constitute,
the legal, valid and binding obligations of Seller, enforceable against Seller
in accordance with their respective terms, subject to the Enforceability
Exceptions.

 

12



--------------------------------------------------------------------------------

3.3 No Conflicts. The execution, delivery and performance by Seller of this
Agreement, each Sale Supplement and all documents executed pursuant hereto and
thereto by Seller do not and will not conflict with, or result in any violation
of or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to loss of a benefit under, or result in the creation or imposition of any
Lien upon any of the assets of Seller under, any provision of (a) the
organizational documents of Seller, (b) any mortgage, indenture or other
agreement to which Seller is a party or by which Seller or any of its properties
or assets is subject (except as would not reasonably be expected to adversely
affect the ability of Seller to carry out its obligations under, and to
consummate the transactions contemplated by, this Agreement and the Sale
Supplements) or (c) any provision of any Applicable Law applicable to Seller or
its properties or assets.

3.4 Consents. No consent of, or registration, declaration or filing with, any
Governmental Authority or any other Person is required to be obtained, effected
or given by or with respect to Seller in connection with the execution, delivery
and performance of this Agreement or any Sale Supplement or the consummation of
the transactions contemplated hereby or thereby, except for consents,
registrations, declarations and filings that have been obtained or will be
obtained prior to the related Closing Date.

3.5 Litigation. There are no actions, litigation, suits or proceedings pending
or, to Seller’s knowledge, threatened against Seller before or by any court,
administrative agency, arbitrator or government body (i) with respect to this
Agreement or any Sale Supplement or (ii) with respect to any other matter which
if determined adversely to the Seller would reasonably be expected to materially
and adversely affect Seller’s ability to perform its obligations under this
Agreement or any Sale Supplement; and Seller is not in default with respect to
any order of any court, administrative agency, arbitrator or governmental body
so as to materially and adversely affect Seller’s ability to perform its
obligations under this Agreement or any Sale Supplement.

3.6 Licenses. Seller has all licenses necessary to carry on its business as now
being conducted and as is contemplated by this Agreement and each Sale
Supplement to be conducted and is duly authorized and qualified to transact, in
each applicable state, any and all business contemplated by this Agreement and
each Sale Supplement (except where there is an appropriate statutory exemption
applicable to Seller or the failure so to qualify would not have a Material
Adverse Effect).

3.7 Bulk Sales. The sale and transfer of the Transferred Assets by Seller are
not subject to the bulk transfer or similar statutory provisions of applicable
state or federal law.

3.8 Broker’s Fees. There are no fees or commissions or any expenses of any
broker, finder or investment banker or anyone else acting in the capacity of a
broker, finder or investment banker for Seller in connection with the
transactions contemplated hereby.

 

13



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser, as a condition to the consummation of the transactions contemplated
hereby, hereby makes the following representations and warranties to Seller as
of the date hereof, as of the date of each Sale Supplement, as of each Closing
Date and as of each Servicing Transfer Date:

4.1 Due Organization. Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has full power and authority to own its property and to carry on its
business as presently conducted and to enter into, deliver and perform this
Agreement, each Sale Supplement and all documents executed pursuant hereto and
thereto by Purchaser and to carry out its obligations hereunder and thereunder.

4.2 Due Authorization; Binding Effect. The execution, delivery and performance
of this Agreement, each Sale Supplement and all documents executed pursuant
hereto and thereto by Purchaser has been duly and validly authorized by all
necessary limited liability company or other action. This Agreement has been,
and upon their execution each Sale Supplement and all documents executed
pursuant hereto and thereto by Purchaser shall be, duly executed and delivered
by Purchaser, and (assuming due authorization, execution and delivery by Seller)
this Agreement constitutes, and upon their execution, each Sale Supplement and
all documents executed pursuant hereto and thereto by Purchaser shall
constitute, the legal, valid and binding obligations of Purchaser, enforceable
against Purchaser in accordance with their respective terms, subject to the
Enforceability Exceptions.

4.3 No Conflicts. The execution, delivery and performance by Purchaser of this
Agreement, each Sale Supplement and all documents executed pursuant hereto and
thereto by Purchaser do not and will not conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a benefit under, or result in the creation or
imposition of any Lien upon any of the assets of Purchaser under, any provision
of (a) the organizational documents of Purchaser, (b) any mortgage, indenture or
other agreement to which Purchaser is a party or by which Purchaser or any of
its properties or assets is subject (except as would not reasonably be expected
to adversely affect the ability of Purchaser to carry out its obligations under,
and to consummate the transactions contemplated by, this Agreement and the Sale
Supplements) or (c) any provision of any Applicable Law applicable to Purchaser
or its properties or assets.

4.4 Consents. No consent of, or registration, declaration or filing with, any
Governmental Authority or any other Person is required to be obtained, effected
or given by or with respect to Purchaser in connection with the execution,
delivery and performance of this Agreement or any Sale Supplement or the
consummation of the transactions contemplated hereby or thereby, except for
consents, registrations, declarations and filings that have been obtained or
will be obtained prior to the related Servicing Transfer Date.

 

14



--------------------------------------------------------------------------------

4.5 Litigation. There are no actions, litigation, suits or proceedings pending
or, to Seller’s knowledge, threatened against Purchaser before or by any court,
administrative agency, arbitrator or government body (i) with respect to this
Agreement or any Sale Supplement or (ii) with respect to any other matter which
if determined adversely to the Purchaser would reasonably be expected to
materially and adversely affect Purchaser’s ability to perform its obligations
under this Agreement or any Sale Supplement; and Purchaser is not in default
with respect to any order of any court, administrative agency, arbitrator or
governmental body so as to materially and adversely affect Purchaser’s ability
to perform its obligations under this Agreement or any Sale Supplement.

4.6 Licenses. Purchaser has all licenses necessary to carry on its business as
now being conducted and as is contemplated by this Agreement and each Sale
Supplement (taking into account that Purchaser is engaging a subservicer to
service the Mortgage Loans) to be conducted and is duly authorized and qualified
to transact, in each applicable state, any and all business contemplated by this
Agreement and each Sale Supplement (except where there is an appropriate
statutory exemption applicable to Purchaser or the failure so to qualify would
not have a Material Adverse Effect on the ability of Purchaser to perform its
obligations hereunder).

4.7 Broker’s Fees. There are no fees or commissions or any expenses of any
broker, finder or investment banker or anyone else acting in the capacity of a
broker, finder or investment banker for Purchaser in connection with the
transactions contemplated hereby.

ARTICLE 5

OBLIGATIONS OF PARTIES PRIOR TO AND AFTER A CLOSING DATE

5.1 Conduct of Business. Except as otherwise set forth in the related Sale
Supplement, Seller will, from the date of execution of a Sale Supplement to the
related Servicing Transfer Date, continue to service the Mortgage Loans relating
to Servicing Agreements subject to such Sale Supplement in accordance with
Applicable Requirements and in the ordinary course of business consistent with
past practices.

5.2 Regulatory Approvals. As soon as possible following the execution of a Sale
Supplement, Seller shall have prepared and have filed applications and notices
relating to any required Regulatory Approvals with respect to the related Sale.
Seller agrees to process such notices and applications as promptly as reasonably
practicable and to provide Purchaser promptly with a copy of such applications
as filed and all material notices, orders, opinions, correspondence, and other
documents with respect thereto, and to use commercially reasonable efforts to
obtain all Regulatory Approvals. Seller shall provide Purchaser such cooperation
and information reasonably requested by Purchaser in connection with Purchaser’s
compliance with the requirements of the applicable Governmental Authorities. The
parties shall use commercially reasonable efforts to cooperate in all respects
with each other in connection with any filing or submission and in connection
with any investigation or other inquiry relating to Regulatory Approvals, and to
resolve any concerns of any Governmental Authority and obtain all Regulatory
Approvals so as to permit the prompt completion of the transactions contemplated
by a Sale Supplement.

 

15



--------------------------------------------------------------------------------

5.3 Third Party Consents. Except as expressly stated to the contrary in a Sale
Supplement, Seller shall use commercially reasonable efforts, at no cost to
Purchaser (except as otherwise provided in the applicable Sale Supplement), to
obtain the applicable Third Party Consents with respect to each Sale prior to
the applicable Closing Date. Seller and Purchaser shall cooperate in good faith
to obtain and provide such information reasonably requested by the other party
in connection with obtaining such Third Party Consents. In accordance with
Applicable Requirements, Seller, at its sole expense, shall submit to Insurers
and third parties all materials, and pay such fees and costs as are required by
Applicable Requirements, in order to obtain the Third Party Consents required to
be obtained by Seller in a timely manner with respect to the transfer of the
Transferred Assets from Seller to Purchaser. Seller shall promptly notify
Purchaser if any Insurer or third party advises Seller that it does not consent
to all or any portion of the Transferred Assets with respect to a Sale being
transferred to Purchaser.

5.4 Fees and Expenses. Subject to Section 5.3, unless expressly stated to the
contrary in a Sale Supplement, each party will assume and pay for the expenses
such party incurs with respect to a Sale, including, any fee payable by such
party to any agent, broker or finder acting on its behalf in the Sale and costs,
charges and expenses relating to its own attorneys’ and accountants’; provided
that Seller shall (i) be responsible for the shipping and delivery costs related
to the transfer of the Transferred Assets, including the Loan Files, any
outstanding obligations to prepare and record Assignments of Mortgage, and any
fees and costs to reflect the transfer of servicing of any MERS Loans to
Purchaser or its designee on the MERS System and (ii) pay the costs, fees and
expenses of obtaining all required Regulatory Approvals (other than any
Regulatory Approvals required to be obtained by Purchaser) and Third Party
Consents required to be obtained (including the fees of any Trustee or
Custodians), and any termination, transfer and/or other similar fees and
expenses payable to any subservicer or subcontractor in order to transfer the
servicing of the Mortgage Loans to Purchaser or its designee.

5.5 Public Announcements. Neither of the parties shall make, or cause to be
made, any press release or public announcement in respect of this Agreement or
any Sale Supplement or the transactions contemplated hereby or thereby or
otherwise communicate with any news media in respect thereof without the prior
written consent of the other parties (unless otherwise required by Applicable
Law or the rules and regulations of any applicable Self-Regulatory
Organization), and the parties hereto shall cooperate as to the form, timing and
contents of any such press release, public announcement or communication.

5.6 Records relating to Servicer Advances. Seller shall provide to Purchaser,
within sixty (60) days of each Closing Date (or such shorter period as agreed by
Seller and Purchaser), an itemized list for all applicable unreimbursed Servicer
Advances, including at a minimum (A) loan level Servicer Advance balances,
(B) information reflecting the date or period such Servicer Advances were made
and (C) loan level information related to the type (i.e., delinquency, tax,
insurance, attorney fees, property inspection, etc.) and disbursement history of
each Servicer Advance (which may be in electronic format). Seller shall,
consistent with industry standards, maintain copies of invoices or other
customary evidence with respect to each Servicer Advance made by Seller and
shall, to the extent readily available to Seller without due cost or expense,

 

16



--------------------------------------------------------------------------------

provide copies of such invoices or other customary evidence to the extent
requested by Purchaser, a Mortgagor or a third party to support the
reimbursement of such Servicer Advance. In the event Seller cannot provide, or
cause to be provided to Purchaser any such invoice or other customary evidence,
and Purchaser is unable to be reimbursed for such Servicer Advance solely as a
result of such failure, Seller shall reimburse Purchaser for the amount of such
unreimbursed Servicer Advances within five (5) Business Days of Purchaser’s
written request, to the extent Purchaser paid Seller for such amounts.

5.7 Efforts to Consummate; Further Assurances. The parties hereto agree to use
all reasonable efforts to satisfy or cause to be satisfied as soon as
practicable their respective obligations hereunder and the conditions precedent
to Closing. Seller shall, at any time and from time to time, promptly, upon the
reasonable request of Purchaser, execute, acknowledge, deliver or perform (and
shall cause any subservicer to execute, acknowledge deliver or perform), all
such further acts, deeds, assignments, transfers, conveyances, and assurances as
may be reasonably required (a) for the better vesting and conferring to
Purchaser of title in and to the Servicing Rights and other Transferred Assets,
(b) to effect the transactions contemplated by this Agreement or (c) to enable
Purchaser or its designee to service the Mortgage Loans. Purchaser shall, any
time and from time to time, promptly, upon the reasonable request of Seller,
execute, acknowledge, deliver or perform, all such further acts and assurances
as may be reasonably required to effect the transactions contemplated by a Sale
Supplement, including, without limitation, the assumption by Purchaser of the
Transferred Liabilities. At Purchaser’s request, Seller shall use commercially
reasonable efforts to obtain any documents or instruments missing from any Loan
File or Custodial File, and to cure any defects or deficiencies in the documents
or instruments contained in any Loan Files or Custodial Files; provided that
such document or instrument is missing, defective or deficient as a result of an
act or omission of Seller or a subservicer engaged by Seller, and Seller shall
otherwise have no duty or obligation to obtain or cure any documents or
instruments.

5.8 Servicing Rights Transition. Seller and Purchaser shall comply in all
material respects with the terms of the applicable Servicing Transfer
Instructions with respect to the transfer of servicing of the related Mortgage
Loans.

5.9 MERS. Seller shall prepare and record any assignments of mortgage required
to be recorded by Seller prior to the related Servicing Transfer Date under the
related Servicing Agreements. With respect to MERS Loans, Seller shall take any
actions required to reflect the transfer of servicing from Seller to Purchaser
or its designee and Purchaser’s or its designee’s status as servicing rights
owner as of the related Closing Date.

5.10 Custodial Account and Escrow Account Reconciliation. In accordance with
normal and customary industry practices in connection with the transfer of
Servicing Rights and related Custodial Accounts and Escrow Accounts, Seller and
Purchaser agree to reconcile and balance in good faith the applicable Custodial
Accounts and Escrow Accounts within sixty (60) Business Days of the transfer of
such Servicing Rights to Purchaser under the related Sale Supplement. The
aggregate amount of shortfall included in the reconciling items referred to
above (the “Reconciliation Shortfall Amount”), if any, shall be funded by Seller
within ten (10) Business Days of such reconciliation. The aggregate amount of
the excess included in the reconciling items referred to above (the
“Reconciliation Excess Amount”), if any, shall be refunded by Purchaser within
ten (10) Business Days of such reconciliation.

 

17



--------------------------------------------------------------------------------

5.11 Interest on Related Escrow Accounts. Seller shall cause to be paid any
interest on amounts in the related Escrow Accounts accrued to but not including
the related Servicing Transfer Date to the extent interest with respect to such
accounts is required to be paid under Applicable Requirements for the benefit of
Mortgagors under the Mortgage Loans or any other appropriate party. Seller shall
cause the deposit of any such interest earned on amounts in the related Escrow
Accounts.

5.12 Payment of Certain Servicer Advances. Purchaser shall pay all invoices
related to unreimbursed Servicer Advances incurred prior to the related
Servicing Transfer Date for which the related invoice is received by Purchaser
subsequent to the related Servicing Transfer Date, whether such invoice was
submitted by the related service provider or by Seller, provided such invoice is
received within ninety (90) days following the related Servicing Transfer Date
and is reasonably determined by Purchaser to be reimbursable as a Servicer
Advance under the related Servicing Agreement. In the event that Purchaser fails
to pay any such invoice and Seller subsequently pays such amounts due, Purchaser
covenants to reimburse Seller for any such amounts within thirty (30) days of
receipt of an itemized invoice for such amounts. Seller shall reimburse
Purchaser for any amounts paid by Purchaser relating to invoices received by
Purchaser for services rendered prior to the related Servicing Transfer Date if
reimbursement to the Purchaser under the related Servicing Agreement is denied
as a result of inadequate or missing documentation or the late submission of the
invoice to Purchaser

5.13 IRS Reporting. With respect to events that occurred prior to the related
Servicing Transfer Date during the calendar year in which such Servicing
Transfer Date occurs, Seller shall prepare and send to Mortgagors and prepare
and file with the Internal Revenue Service all reports, forms, notices and
filings required by the Code, Treasury regulations and other federal law,
regulations or administrative procedures in connection with the Servicing Rights
and the Mortgage Loans (including forms 1098, 1099 or 1099A). With respect to
events that occurred on or after the related Servicing Transfer Date during the
calendar year in which the related Servicing Transfer Date occurs, Purchaser (or
its subservicer) shall prepare and send (or cause to be prepared and sent) to
Mortgagors and prepare and file with the Internal Revenue Service, all reports,
forms, notices and filings required by the Code, Treasury regulations and other
federal law, regulations or administrative procedures in connection with the
Servicing Rights and the Mortgage Loans.

5.14 Servicer Compliance Reports and Certifications. Seller shall comply fully
with all requirements of the Servicing Agreements relating to the provision of
servicer compliance statements, servicer assessments and accountant attestations
and backup servicer certifications relating to applicable Sarbanes-Oxley filings
covering the period up to the related Servicing Transfer Date, including for the
period in the calendar year in which the related Servicing Transfer Date occurs,
prior to such Servicing Transfer Date. Seller shall provide Purchaser copies of
all such documents required under the Servicing Agreements for these periods at
the same time delivered to the other parties as required under the Servicing
Agreements.

 

18



--------------------------------------------------------------------------------

5.15 Solicitation of Customers. Except as permitted under the Subservicing
Agreement, from and after the date of execution of a Sale Supplement, Seller
shall not directly or indirectly solicit, and Seller shall exercise commercially
reasonable efforts to prevent any of its Affiliates from directly or indirectly
soliciting, by means of direct mail, telephone or personal solicitation, the
Mortgagors of any of the Mortgage Loans relating to the Servicing Agreements
subject to such Sale Supplement for purposes of prepayment or refinance or
modification of such Mortgage Loans; it being understood and agreed that all
rights and benefits relating to the direct solicitation of such Mortgagors with
respect to any matter relating to the Mortgage Loans and all attendant right,
title and interest in and to the list of such Mortgagors and data relating to
their Mortgage Loans (including insurance renewal dates) shall be transferred to
Purchaser on the related Closing Date. It is understood and agreed that the
foregoing is not intended to prohibit general advertising or solicitations
directed to the public generally.

ARTICLE 6

CONDITIONS TO CLOSING

6.1 Conditions to Obligations of the Parties. The obligation of each of
Purchaser and Seller to complete the transactions contemplated by a Sale
Supplement is conditioned upon fulfillment or, where legally permitted, waiver,
on or before the related Closing Date, of each of the following conditions:

(a) There shall not be pending before any court or Governmental Authority of
competent jurisdiction any action or proceeding by any third party that seeks to
prohibit the consummation of the transactions contemplated by such Sale
Supplement and that has a substantial probability of so prohibiting or adversely
affecting the transactions contemplated by such Sale Supplement.

(b) No Governmental Authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced, issued or entered into any order that is in
effect and which prohibits or makes illegal the consummation of the transactions
contemplated by such Sale Supplement.

(c) Each of Seller and Purchaser shall have obtained any Regulatory Approvals
required to be obtained by such party to consummate the transactions
contemplated by such Sale Supplement.

(d) The satisfaction of any additional condition set forth in such Sale
Supplement.

6.2 Conditions to Obligations of Seller. The obligation of Seller to complete
the transactions contemplated by a Sale Supplement is conditioned upon
fulfillment or, where legally permitted, waiver, on or before the related
Closing Date, of each of the following conditions:

(a) The representations and warranties made by Purchaser in such Sale Supplement
and this Agreement shall be true and correct in all material respects (unless
such representation or warranty was qualified as to materiality, in which case
such representation and warranty shall be true and correct) as of the related
Closing Date as though such representations and warranties were made at and as
of such time (except that representations and warranties that speak as of a
specified date shall be true and correct as of such date).

 

19



--------------------------------------------------------------------------------

(b) Purchaser shall have performed and complied in all material respects with
all obligations, covenants and agreements required by such Sale Supplement and
this Agreement to be performed or complied with by it prior to or on the related
Closing Date.

(c) Purchaser shall have delivered to Seller those items required by
Section 2.4(c) with respect to the related Sale.

(d) The satisfaction of any additional condition set forth in such Sale
Supplement.

6.3 Conditions to Obligations of Purchaser. The obligation of Purchaser to
complete the transactions contemplated by a Sale Supplement is conditioned upon
fulfillment or, where legally permitted, waiver, on or before the related
Closing Date, of each of the following conditions:

(a) The representations and warranties made by Seller in such Sale Supplement
and this Agreement shall be true and correct in all material respects (unless
such representation or warranty was qualified as to materiality, in which case
such representation and warranty shall be true and correct) as of the related
Closing Date as though such representations and warranties were made at and as
of such time (except that representations and warranties that speak as of a
specified date shall be true and correct as of such date).

(b) Seller shall have performed and complied in all material respects with all
obligations, covenants and agreements required by such Sale Supplement and this
Agreement to be performed or complied with by it prior to or on the related
Closing Date.

(c) Seller shall have delivered to Purchaser those items required by
Section 2.4(b) with respect to the related Sale.

(d) No event has occurred that, in the reasonable determination of Purchaser,
has or could reasonable be expected to give rise to a Material Adverse Effect.

(e) The satisfaction of any additional condition set forth in such Sale
Supplement.

ARTICLE 7

TERMINATION

7.1 Termination. Any Sale agreed to pursuant to a Sale Supplement may be
terminated at any time after the execution of such Sale Supplement and prior to
the related Closing Date (the date of any such termination, the “Termination
Date”):

(a) by the mutual written consent of Seller and Purchaser;

(b) by either Purchaser or Seller upon written notice to the other party hereto,
if any Governmental Authority with jurisdiction over such matters shall have
issued an order

 

20



--------------------------------------------------------------------------------

permanently restraining, enjoining or otherwise prohibiting such Sale, and such
governmental order shall have become final and unappealable; provided, however,
that the right to terminate pursuant to this Section 7.1(b) shall not be
available to any party hereto unless such party shall have used its commercially
reasonable efforts to oppose any such order or to have such order vacated or
made inapplicable to the transactions;

(c) by Purchaser, upon written notice to Seller, if Seller shall have breached
in any material respect any of its representations or warranties or failed to
perform any of its covenants or other agreements contained in this Agreement,
which breach or failure to perform (A) would give rise to the failure of a
condition set forth in Section 6.1 or 6.3 and (B) is incapable of being cured by
Seller by the related scheduled Closing Date or, if capable of being cured by
Seller by the related scheduled Closing Date, Seller does not commence to cure
such breach or failure within ten (10) Business Days after its receipt of
written notice thereof from Purchaser and diligently pursue such cure
thereafter;

(d) by Seller, upon written notice to Purchaser, if Purchaser shall have
breached in any material respect any of its representations or warranties or
failed to perform any of its covenants or other agreements contained in this
Agreement, which breach or failure to perform (A) would give rise to the failure
of a condition set forth in Section 6.1 or 6.2 and (B) is incapable of being
cured by Purchaser by the related scheduled Closing Date or, if capable of being
cured by Purchaser by the related scheduled Closing Date, Purchaser does not
commence to cure such breach or failure within ten (10) Business Days after its
receipt of written notice thereof from Seller and diligently pursue such cure
thereafter; or

(e) by either Purchaser or Seller if the Closing of such Sale has not occurred
by a date specified in the Sale Supplement; provided, however, that the right to
terminate pursuant to this Section 7.1(e) shall not be available to any party
whose failure to fulfill any obligation under this Agreement shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur on or
prior to such date.

7.2 Effect of Termination. In the event of termination of a Sale pursuant to and
in accordance with Section 7.1, the related Sale Supplement shall forthwith
become void and of no further force or effect whatsoever and there shall be no
liability on the part of any party, or their respective officers, directors,
subsidiaries or partners, as applicable, to this Agreement in connection with
such Sale Supplement; provided, however, that nothing contained in this
Agreement shall relieve any party to this Agreement from any liability resulting
from or arising out of any breach of any agreement or covenant hereunder or
under such Sale Supplement; provided, further, that notwithstanding the
foregoing, the covenants and other obligations with respect to such Sale under
this Agreement and such Sale Supplement shall terminate upon the termination of
this Agreement, except that the agreements set forth in Sections 5.5 and 8.12
hereof and Article 8 of each Sale Supplement shall survive termination
indefinitely.

 

21



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS PROVISIONS

8.1 Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given:
(a) when received, if given in person, by courier or by a national overnight
delivery service, return receipt requested, (b) five Business Days after deposit
in the United States Mail if delivered by registered or certified mail, return
receipt requested, or (c) on the date of transmission, if sent by facsimile
transmission or email transmission (receipt confirmed) on a Business Day during
the normal business hours of the intended recipient, and, if not so sent on such
a day and at such a time, at 10:00 a.m. on the following Business Day, provided
that a copy is mailed by registered or certified mail, return receipt requested,
in each case to the appropriate addresses, facsimile number or email address set
forth below:

 

  (i) If to Seller, addressed as follows:

 

       Ocwen Loan Servicing, LLC

       1661 Worthington Road, Suite 100

       West Palm Beach, FL 33409

       Attention: Secretary

       Telecopy Number: (561) 682-8177

       Confirmation Number: (561) 682-8887

 

  (ii) If to Purchaser, addressed as follows:

 

       HLSS Holdings, LLC

       2002 Sumit Blvd., Sixth Floor

       Atlanta, GA 30319

       Attention: General Counsel

       Telecopy Number: (770) 644-7420

       Confirmation Number: (561) 682-7130

or to such other individual or address as a party hereto may designate for
itself by notice given as provided in this Section.

8.2 Interpretation. The headings preceding the text of Articles and Sections
included in this Agreement and the headings to Exhibits and Schedules attached
to this Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement. The use of the
masculine, feminine or neuter gender or the singular or plural form of words
herein shall not limit any provision of this Agreement. The use of the terms
“including” or “include” shall in all cases herein mean “including, without
limitation” or “include, without limitation,” respectively. Reference to any
Person shall include such Person’s successors and assigns to the extent such
successors and assigns are permitted by the terms of any applicable agreement.
Reference to a Person in a particular capacity shall exclude such Person in any
other capacity or individually. Reference to any agreement (including this
Agreement), document or instrument shall mean such agreement, document or
instrument as

 

22



--------------------------------------------------------------------------------

amended or modified and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms hereof. Underscored references to
Articles, Sections, paragraphs, clauses, Exhibits or Schedules shall refer to
those portions of this Agreement unless otherwise specified. The use of the
terms “hereunder,” “hereof,” “hereto” and words of similar import shall refer to
this Agreement as a whole and not to any particular Article, Section, paragraph
or clause of, or Exhibit or Schedule to, this Agreement. References to “dollars”
or “$” shall mean United States dollars. References to the average unpaid
principal balance of Mortgage Loans during a calendar month shall mean the
average aggregate unpaid principal balance of such Mortgage Loans during such
calendar month. Reference to any statute or statutory provision shall include
any consolidation, reenactment, amendment, modification or replacement of the
same and any subordinate legislation in force under the same from time to time.
Accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with generally accepted accounting principles.

8.3 Exhibits and Schedules. The exhibits and schedules to this Agreement are
hereby incorporated and made a part hereof and are an integral part of this
Agreement.

8.4 Entire Agreement. This Agreement and the Related Agreements set forth the
entire agreement and understanding of the parties hereto with respect to the
transactions contemplated hereby and thereby and supersede any and all prior
agreements, arrangements and understandings, both written and oral, between the
parties relating to the subject matter hereof and thereof.

8.5 Amendment; Waiver. No amendment or modification of this Agreement, and no
waiver hereunder, shall be valid or binding unless set forth in writing and duly
executed by the party against whom enforcement of the amendment, modification,
discharge or waiver is sought. Any such waiver shall constitute a waiver only
with respect to the specific matter described in such writing and shall in no
way impair the rights of the party granting such waiver in any other respect or
at any other time. Neither the waiver by any of the parties hereto of a breach
of or a default under any of the provisions of this Agreement, nor the failure
by any of the parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall be construed as a waiver of any other breach or default of a similar
nature, or as a waiver of any of such provisions, rights or privileges
hereunder. The failure of a party hereto at any time or times to require
performance of any provision hereof or claim damages with respect thereto shall
in no manner affect its right at a later time to enforce the same. All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

8.6 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

8.7 Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF

 

23



--------------------------------------------------------------------------------

MANHATTAN IN THE CITY OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY MATTERS CONTEMPLATED HEREBY; (II)
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THE DEFENSE OF AN INCONVENIENT FORUM IN ANY ACTION OR PROCEEDING IN ANY SUCH
COURT; (III) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF BY
CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER OR BY ANY OTHER
MANNER IN ACCORDANCE WITH LAW; AND (IV) AGREES THAT A FINAL JUDGMENT IN ANY
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

8.8 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY AND ABSOLUTELY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW THE RIGHT TO A TRIAL BY JURY IN ANY DISPUTE
IN CONNECTION WITH, ARISING UNDER OR RELATING TO THIS AGREEMENT OR ANY MATTERS
CONTEMPLATED HEREBY, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY OR
APPROPRIATE TO EFFECT SUCH WAIVER.

8.9 No Strict Construction. The parties agree that the language used in this
Agreement and the Related Agreements is the language chosen by the parties to
express their mutual intent and that no rule of strict construction is to be
applied against either party. The parties and their respective counsel have
reviewed and negotiated the terms of this Agreement and the Related Agreements.

8.10 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, and there shall be deemed substituted
for such term or provision at issue a valid, legal and enforceable term or
provision as similar as possible to the term or provision at issue. If any term
or provision of this Agreement is so broad as to be unenforceable, the term or
provision shall be interpreted to be only so broad as is enforceable.

8.11 Assignment; No Third-Party Beneficiaries. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. This Agreement may not be assigned or
otherwise transferred by operation of law or otherwise without the express
written consent of Seller and Purchaser and any such assignment or attempted
assignment without such consent shall be void; provided that Purchaser may
pledge its rights to any Person providing financing to Purchaser or its
Affiliates. Purchaser shall give Seller prior written notice written notice of
any such pledge. This Agreement is solely for the benefit of the parties hereto,
and no provision of this Agreement shall be deemed to confer upon any other
Person any remedy, claim, liability, reimbursement, cause of action or other
right.

 

24



--------------------------------------------------------------------------------

8.12 Survival. The parties’ respective representations and warranties contained
in this Agreement shall survive in all cases, including, but not limited to, any
termination of the Servicing Agreements. The covenants and agreements contained
in this Agreement which by their terms contemplates performance after the
related Closing Date shall survive the related Closing Date in accordance with
such terms.

8.13 Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that, a party shall be entitled, in addition to any other
remedy to which such party is entitled at law or in equity, to an injunction or
injunctions to prevent breaches of this Agreement with respect to such Sale and
to enforce specifically the terms and provisions of this Agreement with respect
to such Sale, without the necessity of providing actual damages or posting any
bond. Notwithstanding the foregoing, upon a valid termination in accordance with
Section 7.1, Seller shall not be entitled to any injunction or injunctions or to
enforce specifically any term or provision of this Agreement.

8.14 Intention of the Parties. Except to the extent otherwise set forth in a
Sale Supplement, the parties intend that the sale and transfer herein
contemplated constitute a sale of the Transferred Assets for legal, accounting
and tax purposes, conveying good title thereto, free and clear of any Liens to
Purchaser and that such property not be part of Seller’s estate or property of
Seller in the event of any insolvency by Seller or otherwise. In the event that
such conveyance is deemed to be, or to be made as security for, a loan the
parties intend that Seller shall be deemed to have granted and does hereby grant
to Purchaser a valid security interest in all of Seller’s right, title and
interest in and to the Transferred Assets and that this Agreement shall
constitute a security agreement under applicable law. Seller agrees that from
time to time it shall promptly execute and deliver all additional instruments
and documents and take all additional action that Purchaser may reasonably
request in order to perfect the interests of Purchaser in, to and under, or to
protect, the Transferred Assets or to enable Purchaser to exercise or enforce
any of its rights or remedies hereunder. To the fullest extent permitted by
applicable law, Seller hereby authorizes Purchaser to file financing statements
and amendments thereto in connection with the transactions contemplated by this
Agreement.

8.15 Reproduction of Documents. This Agreement and all documents relating
thereto may be reproduced by any photographic, photostatic, microfilm,
micro-card, miniature photographic or other similar process. The parties agree
that any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding, whether or not the original
is in existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

8.16 Counterparts. This Agreement may be executed and delivered (including by
facsimile or email transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

 

25



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Master Servicing Rights
Purchase Agreement to be executed and delivered as of the date first above
written.

 

HLSS HOLDINGS, LLC By: Home Loan Servicing Solutions, Ltd., its sole member By:
  /s/ William C. Erbey Name: William C. Erbey Title: Chief Executive Officer

 

OCWEN LOAN SERVICING, LLC By:   /s/ Ronald M. Faris Name: Ronald M. Faris Title:
President, CEO and Secretary

Master Servicing Rights Purchase Agreement